DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 8 is objected to because of the following informalities:  the limitation “The negative active material for the rechargeable lithium battery of claim 1, wherein the carbon-based material” in lines 1-2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “The negative active material for the rechargeable lithium battery of claim 7, wherein the carbon-based material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2022/0158175).
Regarding claim 1, Zhang discloses a negative active material for a rechargeable lithium battery([0002]), comprising: a silicon particle core ([0029], [0052]) comprising a silicon particle having a particle size in a micrometer range([0043], [0137], Embodiment 1); an oxide layer having a thickness ([0137]) on the silicon particle core([0137], [0049]); and a conductive layer on the oxide layer([0138], [0066], [0074]), by designing and synthesizing a silicon core-shell composite structure, direct contact between silicon particles and an electrolytic solution is avoided, thereby improving the problem of cyclic capacity attenuation caused by a side reaction between the surfaces of the particles and the electrolytic solution in a silicon material cycle process([0013]) and the anode material  has relatively high initial coulombic efficiency and relatively good cycle performance([0013]).
Continuing with claim 1, Zhang discloses micro silicon particles were placed in a tube furnace with air and subjected to heat treatment at 800°C for 5 hours to obtain a silicon material with a silicon oxide shell layer ([0137])  but does not explicitly disclose an oxide layer having a thickness in a range of about 65 nm to about 450 nm.
It would have been obvious to one of ordinary skill in the art to provide the negative active material of Zhang with an oxide layer having a thickness in a range of about 65 nm to about 450 nm in order to balance side reactions with the electrolytic solution and good cycle performance,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses  the silicon particle core has a particle size in a range of about 1 μm to about 10 μm([0043], [0137]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 3, Zhang discloses all of the claim limitations as set forth above.  Zhang does not explicitly disclose  the oxide layer has a thickness in a range of about 80 nm to about 450 nm.
It would have been obvious to one of ordinary skill in the art to provide the negative active material of Zhang with an oxide layer having a thickness in a range of about 80 nm to about 450 nm in order to balance side reactions with the electrolytic solution and good cycle performance,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses  the oxide layer comprises a silicon oxide([0137]).
Regarding claim 5, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses the oxide layer is continuously on a surface of the silicon particle core([0137]).
Regarding claim 6, Zhang discloses all of the claim limitations as set forth above. Zhang discloses performing thermal oxidization treatment on the surface of a silicon-containing substrate to obtain a silicon material with silicon dioxide on the surface ([0007]), by designing and synthesizing a silicon core-shell composite structure, direct contact between silicon particles and an electrolytic solution is avoided, thereby improving the problem of cyclic capacity attenuation caused by a side reaction between the surfaces of the particles and the electrolytic solution in a silicon material cycle process([0013]) but does not explicitly disclose the negative active material comprises oxygen at an amount in a range of about 5 wt % to about 20 wt % based on the total of 100 wt % of the negative active material in the negative active material.
It would have been obvious to one of ordinary skill in the art to provide in the negative active material of Zhang, the negative active material comprises oxygen at an amount in a range of about 5 wt % to about 20 wt % based on the total of 100 wt % of the negative active material in the negative active material in order to balance side reactions with the electrolytic solution and good cycle performance,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 7, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses  the conductive layer includes a carbon-based material([0068]).
Regarding claim 8, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses  the carbon-based material comprises hard carbon, soft carbon, or a combination thereof([0068]).
Regarding claim 9, Zhang discloses all of the claim limitations as set forth above.  Zhang discloses a rechargeable lithium battery([0114]-[0115]), comprising: a negative electrode including the negative active material of claim 1([0075]); a positive electrode([0088]-[0096]); and an electrolyte([0097-[0103]).
6.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2022/0158175) as applied to claims 1 and 9 above, in view of Choi et al. (US 2020/0280059) as cited in IDS dated 2/16/21.
Regarding claim 10, Zhang discloses all of the claim limitations as set forth above. Zhang does not explicitly disclose  the negative electrode further comprises a carbon-based negative active material.
Choi teaches a negative electrode active material which includes a carbonaceous matrix including a first particle and a second particle, wherein the first particle includes a silicon core, an oxide layer which is disposed on the silicon core and includes SiOx (0<x≤2), and a coating layer which covers at least a portion of a surface of the oxide layer and includes LiF, and the second particle is flaky graphite(abstract).  
It would have been obvious to one of ordinary skill in the art to add to the negative electrode of Zhang,  the negative electrode further comprises a carbon-based negative active material as taught by Choi as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724